Citation Nr: 0300685	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  98-17 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama



THE ISSUE

Entitlement to service connection for transitional cell 
carcinoma of the bladder due to exposure to herbicides.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

In May 2000, the Board Remanded the case to afford the 
veteran a hearing.  He subsequently withdrew his request 
for a hearing.  

In August 2000, the Board Remanded the case to inform the 
veteran of the evidence needed to make a well grounded 
claim and for the RO to adjudicate whether the claim was 
well grounded.  The Veterans Claims Assistance Act of 2000 
(herein "VCAA") became law on November 9, 2000.  This law 
did away with the need for a claim to be "well grounded.  

In August 2001, the Board Remanded the case for further 
development in accordance with VCAA.  The requested 
development has been completed.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The Board now proceeds with its 
review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
veteran in the development of his claim and has notified 
him of the information and evidence necessary to 
substantiate the claim.

2.  The veteran's transitional cell carcinoma of the 
bladder is not the result of disease or injury during his 
active service.  

3.  The veteran's transitional cell carcinoma of the 
bladder is not the result of exposure to Agent Orange or 
other herbicides in service.  


CONCLUSION OF LAW

The veteran's transitional cell carcinoma of the bladder 
was not incurred in or aggravated by active military 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA became law while this claim was pending.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Further, implementing regulations have been 
published.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  Except for amendments not applicable 
here, the provisions of the regulations merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  See 66 Fed. Reg. 45,629 (Aug. 29, 
2001).  

The RO provided the veteran with the pertinent evidentiary 
development, which was subsequently codified by the VCAA 
and the implementing regulations.  In addition to 
performing the pertinent development required under the 
VCAA, the RO notified the veteran of his right to submit 
evidence.  Thus, the Board finds VA has completed its 
duties under the VCAA and the implementing regulations.

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and supplemental 
statements of the case, and Board Remands, as well as 
letters dated in September 2000 and August 2001, notified 
the veteran and his representative of the evidence 
necessary to substantiate the claim, the evidence which 
had been received, and the evidence to be provided by the 
claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 
187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant 
Federal records have been obtained.  Social Security 
Administration (SSA) medical records have been obtained, 
in compliance with the August 2001 Board Remand.  The 
service medical records are in the claims folder.  VA 
records have been obtained.  The veteran has been examined 
by VA and a medical opinion rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  Notably, neither the appellant nor 
the representative has asserted that the case requires 
further development or action under VCAA or its 
implementing regulations.  

Service connection is granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must 
be disease or injury during service, and there must be a 
nexus or connection relating the current disability to the 
disease or injury during service.  Further, the evidence 
must be competent.  That is, an injury during service may 
be verified by medical or lay witness statements; however, 
the presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the 
current disorder to a cause during service, a competent 
opinion of a medical professional is required.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2002).  

Current Disability  Looking to the first requirement, 
there is no dispute that there is a current disability.  
The evidence provided by the private physicians and 
hospitals includes pathology reports which diagnose 
papillary transitional cell carcinoma of the bladder.  

Disease or Injury in Service  The veteran reported that he 
actually sprayed herbicides and was exposed.  As a lay 
witness, he is competent to report what he experienced.  
38 C.F.R. § 3.159(a)(2) (2002).  Information from the 
Center for Unit Records Research (CURR)) dated in December 
2001, confirms that the veteran's unit was in an area 
treated with Agent Orange.  

The service medical records have also been reviewed.  In 
November 1969, the veteran complained of dysuria and 
urinalysis revealed many pus cells and many gram positive 
cocci.  The impression was nonspecific urethritis.  
Medication was recommended.  In October 1970, the veteran 
complained of a slight urethral discharge.  Laboratory 
studies disclosed puss cells, a few GNID (gram negative 
intracellular diplococci) cells and occasional GPC (gram 
positive cocci) cells.  The impression was gonorrhea.  
Medication was recommended.  On separation examination, in 
November 1970, the veteran's genitourinary system was 
normal.  

Nexus or Connection Relating the Current Disability to the 
Disease or Injury During Service  This case must be denied 
because the preponderance of evidence establishes that 
there is no connection between the current disability and 
any disease or injury, including Agent Orange exposure, 
during service.  

There is no medically documented continuity of 
genitourinary symptoms linking the current disability to 
service.  The records from private physician, Hays V. 
Whiteside, M.D., show the veteran sought treatment in July 
1997, reporting that he had genitourinary symptoms for 
about one year.  That would put the onset over 25 years 
after the veteran completed his active service.  The 
passage of that long a time is evidence against a 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Moreover, neither Dr. Whiteside nor any 
other medical professional has linked the symptoms in 
service with the current disability.  

Herbicide Presumptions  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall 
be the last date on which he or she served in the Republic 
of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 U.S.C.A. § 1116 (West 1991) and 38 C.F.R. § 
3.307(a)(6)(iii) (2002).  

If a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) 
are also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2002).  For purposes 
of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that 
appears within weeks or months of exposure to a herbicide 
agent and resolves within two years of date of onset. 38 
C.F.R. § 3.309(e), Note 2.  

The Secretary of Veterans Affairs, under the authority of 
the Agent Orange Act of 1991 and based on studies by the 
National Academy of Science (NAS), has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, 
and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 
59,232-243 (Nov. 2, 1999).  Recently, cancer of the 
urinary bladder was specifically considered and the 
results published in the Federal Register.  

Urinary bladder cancer is the most 
common of the genitourinary tract 
cancers.  Bladder cancer incidence 
increases greatly with age for 
individuals older than 40.  The most 
important known risk factor for bladder 
cancer is smoking.  Occupational 
exposures to aromatic amines (also 
called arylamines), polycyclic aromatic 
hydrocarbons (PAHs), and certain other 
organic chemicals used in the rubber, 
leather, textile, paint products, and 
printing industries are also associated 
with higher incidence of bladder 
cancer.  High-fat diets have been 
implicated as risk factors, along with 
exposure to the parasite Schistosoma 
haematobium.  NAS noted in VAO and 
Update 1996 that there was limited or 
suggestive evidence of no association 
between exposure to herbicides used in 
Vietnam or the contaminant dioxin and 
urinary bladder cancer.  NAS in Update 
1998 changed that conclusion to 
inadequate or insufficient information 
regarding an association.  NAS noted in 
Update 2000 that coexposure to TCDD and 
the known bladder carcinogen 4-
aminobiphenyl in the Steenland et al., 
1999, study makes it very difficult to 
determine whether dioxin exposure 
affected the observed incidence of 
bladder cancer.  NAS reported that the 
overall results concerning bladder 
cancer from Bertazzi et al., 1998, and 
Bertazzi et al., 2001, were 
statistically indistinguishable from 
the expected number of bladder cancer 
cases.  NAS noted that AFHS (2000) 
combined bladder and kidney cancers for 
analysis.  Since both these cancers 
have a common association with smoking 
but are otherwise etiologically 
distinct diseases, NAS reported that 
the AFHS results were weakened.  NAS 
found no information contained in the 
research reviewed for Update 2000 to 
change the conclusion that there is 
inadequate or insufficient evidence to 
determine whether an association exists 
between exposure to herbicides and 
urinary bladder cancer.  Taking account 
of the available evidence and NAS 
analysis, the Secretary has found that 
the credible evidence against an 
association between herbicide exposure 
and urinary bladder cancer outweighs 
the credible evidence for such an 
association, and he has determined that 
a positive association does not exist.  

67 Fed. Reg. 42600, 42603 (June 24, 2002).  

There is one piece of evidence to support a connection 
between the current bladder cancer and herbicide exposure 
in service.  At the conclusion of the June 2002 VA 
examination, the doctor expressed the opinion that 
transitional cell carcinoma of the bladder more likely 
than not was attributable to in-service exposure to 
herbicides.  The rationale was that herbicides are 
carcinogenic and capable of inducing neoplasms in various 
organs.  

Analysis  The rationale that herbicides are carcinogenic 
and capable of inducing neoplasms in various organs is 
much too general to be persuasive.  If that reasoning were 
to be followed, any cancer would, as likely as not, be 
related to herbicide exposure.  Such a conclusion would be 
contrary to the Agent Orange Act and the body of 
scientific evidence which has been accumulated under the 
Act.  The body of evidence clearly establishes that while 
herbicides are associated with certain cancers, there is 
no association with other cancers.  Here, the evidence 
accumulated by NAS overwhelmingly outweighs the 
generalization made in the opinion given for the June 2002 
VA examination.  We find that the preponderance of the 
evidence establishes that the veteran's bladder cancer is 
not etiologically connected to exposure to herbicides, 
such as Agent Orange, during service.  As the current 
disability is not the result of disease or injury in 
service, the claim must be denied.  


ORDER

Service connection for transitional cell carcinoma of the 
bladder due to exposure to herbicides is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 


